DETAILED ACTION
Response to Amendment
The following is in reply the applicants’ submission (e.g. amendment, remarks, etc.) filed on November 20, 2020.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.
As part of the submission, it is noted the Claim 1 was amended to incorporate the allowable subject matter of previous Claim 2.  Claim 2 was directed to Species A1, which is supported in the specification as one embodiment (paragraph [0041]).  Therefore, Claim 1 is no longer a generic claim and is now directed to Species A.
Claims 4 and 5 are directed to Species B, which is supported in the specification as another and separate embodiment (paragraph [0042]).
Furthermore, with Claim 4 being now dependent from Claim 1, the specification does not provide support for one single embodiment that includes both Species A and B together.
Therefore, Claims 4 and 5 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2020.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE:  The following change to Claim 1 was necessary to correct a minor informality by ensuring that a latter phrase was consistent with an earlier phrase.  In no way does this change affect the scope of the claimed invention. 
Claim 1 has been amended as follows.
In Claim 1, “therein” (line 4) has been changed to –in the ceramic tube--.

This application is in condition for allowance except for the presence of Claims 4 and 5 directed to an invention/Species non-elected without traverse.  
Accordingly, Claims 4 and 5 have been cancelled.

Therefore, Claims 1, 3 and 6 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             



    
        
            
    

    
        1 Restriction Requirement, dated April 2, 2020.